MORGAN, G. J.
This action was commenced for an accounting and to recover half of the net .promts on the purchase and sale of an interest in a mine which was bought and sold by respondent at a time when, appellant contends, there existed an agreement for an equal division between them of any profits which might arise from the deal.
According to the theory of appellant the consideration for the agreement was $10 which, evidence introduced on his behalf tends to show, he advanced to respondent with which *326to pay the expenses of the latter while engaged in the enterprise, the transaction being sometimes referred to as a “grubstake.”
There is a direct conflict in the evidence. Respondent denied any agreement ever existed between the parties to share the profits, and introduced evidence tending to show the $10 in question was loaned to him by appellant’s wife and was by him repaid to her.
There is ample evidence to support the findings made by the trial judge, and the ease is well within the established rule to the effect that an appellate court will not disturb the verdict of a jury or the judgment of a trial court because of conflict in the evidence when there is sufficient proof, if uncontradicted, to sustain it.
The judgment is affirmed. Costs are awarded to respondent.
Rice and Budge, JJ., concur.